Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 1 of 85




             Exhibit A
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 2 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 3 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 4 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 5 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 6 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 7 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 8 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 9 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 10 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 11 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 12 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 13 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 14 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 15 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 16 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 17 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 18 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 19 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 20 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 21 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 22 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 23 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 24 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 25 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 26 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 27 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 28 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 29 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 30 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 31 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 32 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 33 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 34 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 35 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 36 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 37 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 38 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 39 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 40 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 41 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 42 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 43 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 44 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 45 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 46 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 47 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 48 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 49 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 50 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 51 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 52 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 53 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 54 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 55 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 56 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 57 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 58 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 59 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 60 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 61 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 62 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 63 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 64 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 65 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 66 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 67 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 68 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 69 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 70 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 71 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 72 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 73 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 74 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 75 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 76 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 77 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 78 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 79 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 80 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 81 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 82 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 83 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 84 of 85
Case 20-10343-LSS   Doc 1484-2   Filed 10/12/20   Page 85 of 85
